Exhibit 10.1
 
WEB.COM GROUP INC.
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (“Agreement”) is entered by and
between David L. Brown (“Executive”) and Web.com Group, Inc. (the “Company”), a
Delaware corporation on March 7, 2011 (the “Effective Date”).
 
Whereas, Executive has been providing services to the Company under the terms of
an Employment Agreement effective as of the initial public offering of the
Company’s common stock pursuant to a registration statement on Form S-1, as
amended and restated on December 11, 2008 and October 28, 2009 (the “Existing
Agreement”); and
 
Whereas, the Company and Executive wish to further amend and restate the
Existing Agreement in order to provide for a clawback provision and to clarify
the manner of compliance of certain items of compensation with Section 409A of
the Internal Revenue Code of 1986 and the 2010 Patient Protection and Affordable
Care Act.
 
Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows,
effective as of the Effective Date:
 
1. Employment by the Company.
 
1.1 Amendment and Restatement of Existing Agreement.  The Existing Agreement is
hereby amended and restated in its entirety.
 
1.2 Title and Responsibilities.  Subject to the terms set forth herein,
Executive will continue to be employed as the Company’s Chief Executive
Officer.  During his employment with the Company, Executive will devote his best
efforts and substantially all of his business time and attention (except for
vacation periods and reasonable periods of illness or other incapacity permitted
by the Company’s general employment policies) to the business of the
Company.  Notwithstanding the foregoing, it is acknowledged and agreed that
Executive shall be permitted to perform his duties and responsibilities as a
principal of Atlantic Partners and may engage in civic and not-for-profit
activities and/or serve on the boards of directors of non-competitive private or
public companies; provided, in each case that such activities do not materially
interfere with the performance of his duties hereunder.
 
1.3 Executive Position.  Executive will serve in an executive capacity and shall
report to the Company’s Board of Directors (the “Board”). Executive shall
perform the duties of his executive position as required by the Board.
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.4 At-Will Employment.  Executive’s relationship with the Company is
at-will.  The Company shall have the right to terminate this Agreement and
Executive’s employment with the Company at any time with or without Cause (as
defined in Section 4.1(a)), and with or without advance notice.  In addition,
the Company retains the discretion to modify the terms of Executive’s
employment, including but not limited to position, duties, reporting
relationship, office location, compensation, and benefits, at any
time.  Executive’s at-will employment relationship may only be changed in a
written agreement approved by the Board and signed by Executive and a member of
the Board (or a duly authorized officer of the Company).  Executive also may be
removed from any position he holds in the manner specified by the Bylaws of the
Company and applicable law.
 
1.5 Company Employment Policies.  The employment relationship between the
parties shall continue to be governed by the general employment policies and
procedures of the Company, including those relating to the protection of
confidential information and assignment of inventions, except that when the
terms of this Agreement differ from or are in conflict with the Company’s
general employment policies or procedures, this Agreement shall control.
 
2.  
Compensation.

 
2.1 Salary.  Executive shall receive for services to be rendered hereunder a
base salary at an annualized rate of $445,000, payable on the Company’s standard
payroll dates.  Executive will be considered for annual increases in base salary
in accordance with Company policy and subject to review and approval by the
Compensation Committee of the Board (the “Committee”).
 
2.2 Equity Awards.  Except as set forth below, Executive’s current compensatory
equity awards are not affected by this Agreement and will remain in effect in
accordance with the terms of the applicable award agreements and stock
plan(s).  The parties agree that the Company will not provide Executive with any
additional or new stock awards in connection with his entering into this
Agreement.
 
2.3 Target Bonus.  Subject to annual review by the Committee, Executive shall be
eligible to earn a target annual bonus of one hundred fifteen percent (115%) of
Executive’s base salary (such actual bonus amount may be more or less than 115%,
as determined in the sole discretion of the Committee, the “Target
Bonus”).  Whether Executive earns a Target Bonus, and if so, in what amount,
shall be determined solely by the Company in its discretion.  Executive must
remain an active employee through the time the Compensation Committee of the
Board determines bonus amounts for executives of the Company in order to earn
any bonus.  Executive will not earn any bonus if his employment terminates for
any reason before the Compensation Committee of the Board has determined
Executive’s bonus, except as expressly set forth herein.  No prorated bonus can
be earned.  In all events, any earned bonus will be paid not later than March 15
of the year following the year in which Executive’s right to such amount became
vested.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
2.4 Standard Company Benefits.  Executive shall be entitled to participate in
the Company’s employee benefits and compensation plans which may be in effect
from time to time and provided by the Company to its executives, under the terms
and conditions of such benefit and compensation plans.  The Company shall also
maintain, or provide grossed up premiums for, a supplemental life insurance
policy of a minimum of $2,000,000 and disability policies of a minimum of 80% of
Executive’s annual base salary for the Executive’s benefit.
 
2.5 Executive Severance Benefit Plan.  Executive acknowledges and agrees that he
is not an “Eligible Employee” under the Company’s Executive Severance Benefit
Plan.  Upon a termination of employment, Executive’s rights to receive any
severance pay or post-termination benefit continuation will be only as set forth
in this Agreement and as otherwise required by applicable law.
 
3. Confidential Information.  As a condition of his continued employment,
Executive must continue to comply with the Proprietary Information and
Inventions Agreement (the “Confidential Information Agreement”) he has executed
previously.  Nothing in this Agreement is intended to modify in any respect the
Confidential Information Agreement, and the Confidential Information Agreement
shall remain in full force and effect.  In addition, Executive agrees that
during his employment with the Company, and in the two (2) year period
immediately following the date on which Executive ceases to be employed by the
Company for any reason, Executive will not, whether directly or indirectly,
personally or through others: (a) encourage, induce, attempt to induce, solicit
or attempt to solicit any employee of the Company or any of the Company’s
subsidiaries to leave his or her employment with the Company or any of the
Company’s subsidiaries, (b) encourage, induce, attempt to induce, solicit or
attempt to solicit any customer of the Company or any of the Company’s
subsidiaries to reduce or terminate its customer relationship with the Company,
or (c) be or become an officer, director, stockholder, owner, co-owner,
affiliate, partner, promoter, employee, agent, representative, designer,
consultant, advisor, manager, licensor, sublicensor, licensee or sublicensee of,
for or to, or otherwise be or become associated with or acquire or hold (of
record, beneficially or otherwise) any direct or indirect interest in, any
entity that engages directly or indirectly in competition with the Company;
provided, however, that Executive may, without violating this paragraph, provide
services to a business division of a competing entity if such business division
does not compete with the Company and Executive’s services to the competing
entity are limited to such business division, and provided further, that
Executive may own, as a passive investor, an equity interest of any competing
entity, so long as Executive’s holdings in such entity do not in the aggregate
constitute more than 1% of the voting stock of such entity.  Executive
acknowledges that, due to the nature of the Company’s business and the products
and services provided by the Company, it is possible to compete with the Company
from any location within the world, and Executive acknowledges and agrees that
it is thus impossible to identify or otherwise limit the geographic scope of
this agreement and that it is reasonable for the restrictions contained herein
to apply on a worldwide basis.
 


 
 
-3-

--------------------------------------------------------------------------------

 


 
4. Termination Of Employment; Change of Control
 
4.1 Termination With or Without Cause.
 
(a) Definition of Cause.  For purposes of this Agreement, “Cause” shall mean (i)
conviction of any felony, or of any crime involving moral turpitude or
dishonesty; (ii) perpetration of a material fraud or act of dishonesty against
the Company; (iii) persistent, willful and material breach of the Executive’s
duties that has not been cured within thirty (30) days after written notice from
the Board or the Committee of such breach; or (iv) material breach of this
Agreement or the Confidential Information Agreement that has not been cured
within thirty (30) days after written notice from the Board or the Committee, or
has caused irreparable damage incapable of cure.
 
(b) Termination for Cause. If the Company terminates Executive’s employment at
any time for Cause, Executive’s salary shall cease on the date of termination,
and Executive will not be entitled to any Severance Benefits (as defined below),
severance pay, pay in lieu of notice or any other such compensation, or any
accelerated vesting of any equity awards, other than payment of accrued salary
and such other accrued benefits as expressly required in such event by
applicable law or the terms of any applicable Company benefit plans.
 
(c) Termination Without Cause.  If the Company terminates Executive’s employment
at any time prior to a Change of Control without Cause (and other than as a
result of Executive’s death or disability) and such termination constitutes a
“separation from service” (as defined under Treasury Regulation Section
1.409A-1(h)), Executive shall be eligible for the following severance benefits
(the “Severance Benefits”):
 
(i) (i) the Company shall make a lump sum severance payment to Executive in an
amount equal to eighteen (18) months of Executive’s then-current base salary
plus 150% of the greater of (A) the Target Bonus for the year in which the
termination occurs and (B) the prior year’s Target Bonus actually earned by
Executive, subject to withholdings and deductions;
 
(ii) (ii) the vesting of each then-outstanding, unvested equity award held by
Executive will accelerate as to that number of shares under each such award that
would have vested in the ordinary course had Executive continued to be employed
by the Company for an additional eighteen (18) months, (or if no shares would
vest during such time under a specific award due to a cliff vesting provision,
then the number of shares vesting and becoming exercisable pursuant to this
paragraph shall equal the product of (i) the total number of shares subject to
the award and (ii) a fraction, the numerator of which is eighteen (18) plus the
number of whole months that have elapsed between the Executive’s vesting
commencement date and the date of termination, and the denominator of which is
the total number of months in the vesting schedule), with such vesting occurring
as of the date of the Executive’s termination;
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
(iii) the post-termination exercise period of all non-statutory stock options
then held by Executive shall be extended so that such options, to the extent
vested, are exercisable until the earlier of (A) the original term expiration
date for such award and (B) the first anniversary of Executive’s termination
date; and
 
(iv) if Executive timely elects COBRA health insurance coverage, the Company
will pay Executive’s COBRA premiums for eighteen (18) months following the date
his employment terminates or until such earlier date as he is no longer eligible
for COBRA coverage or he becomes eligible for health insurance coverage from
another source (the “COBRA Payment Period”) (provided that Executive must
promptly inform the Company, in writing, if he becomes eligible for health
insurance coverage from another source within eighteen (18) months after the
termination).  Notwithstanding the foregoing, if the Company determines, in its
sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Code or any
statute or regulation of similar effect (including but not limited to the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of providing the COBRA premiums,
the Company, in its sole discretion, may elect to instead pay Executive on the
first day of each month of the COBRA Payment Period, a fully taxable cash
payment equal to the COBRA premiums for that month, subject to applicable tax
withholdings (such amount, the “Special Severance Payment”), for the remainder
of the COBRA Payment Period.  Executive may, but is not obligated to, use such
Special Severance Payment toward the cost of COBRA premiums.  On the thirtieth
(30th) day following Executive’s Separation from Service, the Company will make
the first payment in the case of the Special Severance Payment in a lump sum
equal to the aggregate amount of payments that the Company would have paid
through such date had such payments commenced on the Separation from Service
through such thirtieth (30th) day, with the balance of the payments paid
thereafter on the schedule described above.
 
(d) Executive shall not be entitled to the Severance Benefits unless and until
the release requirements set forth in Section 5 of this Agreement are satisfied.
 
4.2 Resignation With or Without Good Reason.
 
(a) Definition of Good Reason.  For purposes of this Agreement, a Resignation
for “Good Reason” shall mean that Executive resigns from all positions he
then-holds with the Company and its affiliates if (i) (A) the Company makes a
material adverse change in the Executive’s position causing such position to be
of materially reduced stature or responsibility, (B) there is a material
reduction of the Executive’s base salary, (C) the Executive is required to
relocate his primary work location to a location that would increase Executive’s
one way commute distance by more than twenty (20) miles, or (D) the Company (or
any successor thereto) materially breaches the terms of this Agreement
(including but not limited to a material reduction in Target Bonus percentage,
provided that fluctuation in actual Target Bonus amounts earned and paid will
not constitute Good Reason), (ii) Executive provides written notice to the
Company’s General Counsel within the sixty (60) days immediately following such
material change or reduction, (iii) such material change or reduction is not
remedied by the Company within thirty (30) days following the Company’s receipt
of such written notice and (iv) Executive’s resignation is effective not later
than ninety (90) days after the expiration of such thirty (30) day cure
period.  For purposes of calculating Executive’s severance benefits under this
agreement, his “then-current base salary” shall be the his base salary as in
effect immediately prior to his termination, ignoring, however, any reduction in
base salary that is the basis for Executive’s resignation for Good Reason under
this paragraph.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
(b) Executive’s Resignation.  Executive may resign from his employment with the
Company at any time, with or without advance notice, and with or without Good
Reason.
 
(c) Executive’s Resignation Without Good Reason.  In the event that Executive
resigns his employment without Good Reason, Executive will not be entitled to
the Severance Benefits, severance pay, pay in lieu of notice or any other such
compensation, or any accelerated vesting of equity awards, other than payment of
accrued salary and such other accrued benefits as expressly required in such
event by applicable law or the terms of any applicable Company benefit
plans.  Termination of Executive’s employment due to Executive’s death or
disability will be treated as Executive’s resignation without Good Reason.
 
(d) Executive’s Resignation for Good Reason.  Executive may resign his
employment for Good Reason at any time prior to a Change of Control so long as
Executive tenders his resignation in writing to the Company in accordance with
the time frames set forth in Section 4.2(a) above. If Executive resigns his
employment for Good Reason effective at any time prior to a Change of Control
and such resignation constitutes a Separation from Service, Executive will be
eligible to receive the Severance Benefits if Executive satisfies the release
requirements set forth in Section 5 of this Agreement.
 
4.3 Change of Control.
 
(a) Definition of Change of Control.  For purposes of this Agreement, a “Change
of Control” shall mean any of the following: (i) a sale, lease or other
disposition in one transaction or a series of transactions, of all or
substantially all of the assets of the Company, (ii) a merger or consolidation
in which the Company is not the surviving entity or if the Company is the
surviving entity, as a result of which the shares of the Company’s capital stock
are converted into or exchanged for cash, securities of another entity, or other
property, unless (in any case) the holders of the Company’s outstanding shares
of capital stock immediately before such transaction own more than fifty percent
(50%) of the combined voting power of the outstanding securities of the
surviving entity immediately after the transaction, (iii) the Company’s
stockholders approve a plan or proposal to liquidate or dissolve the Company or
(iv) a person or group hereafter acquires beneficial ownership of more than
fifty percent (50%) of the outstanding voting securities of the Company (all
within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder).
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
(b) Change of Control Benefits. If the Company undergoes a Change of Control,
then, subject to Executive’s continued employment through such date and the
satisfaction of the release requirements set forth in Section 5 of this
Agreement, Executive shall be entitled to receive the following benefits
immediately as of the Change of Control (the “Change of Control Benefits”):
 
(i) The Company shall make a lump sum payment to Executive in an amount equal to
eighteen (18) months of Executive’s then-current base salary plus 150% of the
greater of (A) the Target Bonus for the year in which the transaction occurs and
(B) the prior year’s Target Bonus actually earned by Executive, subject to
withholdings and deductions.
 
(ii) The vesting of each equity award held by Executive immediately prior to
such Change of Control transaction shall accelerate as to all of the
then-unvested shares subject to each such award, effective as of immediately
prior to the effective time of such Change of Control.
 
Executive shall not be entitled to receive both the Change of Control Benefits
and the Severance Benefits.
 
4.4 Cessation of Benefits.  If Executive violates this Agreement or the
Confidential Information Agreement, then Executive’s eligibility for and
entitlement to receive the Severance Benefits and the Change of Control Benefits
will cease immediately, and Executive will not be entitled to any further
compensation and benefits from the Company, the Company will have no further
obligation to provide any such compensation or benefits, and to the extent
Executive has already received Severance Benefits and/or Change in Control
Benefits under this Agreement, all such benefits will be forfeited and Executive
shall be required to immediately return any cash payments made pursuant to such
benefits.
 
4.5 Application of Internal Revenue Code Section 409A.  
 
(a) If the Company (or, if applicable, the successor entity thereto) determines
that the Severance Benefits and/or any other payments and benefits provided
under this Agreement or otherwise (the “Payments”) constitute “deferred
compensation” under Code Section 409A (together, with any state law of similar
effect, “Section 409A”) and Executive is a “specified employee” (as such term is
defined in Section 409A(a)(2)(B)(i)) of the Company or any successor entity
thereto upon his Separation from Service, then, solely to the extent necessary
to avoid the incurrence of the adverse personal tax consequences under Section
409A as a result of the payment of compensation upon his Separation from
Service, the timing of the Payments shall be delayed as follows:  on the earlier
to occur of (i) the date that is six months and one day after the date of the
Separation from Service or (ii) the date of Executive’s death (such earlier
date, the “Delayed Initial Payment Date”), the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the Payments that Executive would otherwise have received through the
Delayed Initial Payment Date (including reimbursement for any premiums paid by
Executive for health insurance coverage under COBRA or the Special Severance
Payment, as applicable) if the commencement of the payment of the Payments had
not been delayed pursuant to this Section 4.5 and (B) commence paying the
balance of the Payments in accordance with the applicable payment schedules set
forth above.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b) It is intended that (i) each installment of the Payments and the Change of
Control Benefits provided under this Agreement is a separate “payment” for
purposes of Section 409A, (ii) all of the Payments and the Change of Control
Benefits satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under of Treasury Regulation
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.
 
(c) Any expense reimbursements will be paid to Executive within 30 days after
the date Executive submit receipts for the expenses, provided Executive submit
those receipts within 45 days after Executive incur the expenses.  For the
avoidance of doubt, to the extent that any reimbursements payable to Executive
are subject to the provisions of Section 409A of the Code: (a) to be eligible to
obtain reimbursement for such expenses Executive must submit expense reports
within 45 days after the expense is incurred, (b) any such reimbursements will
be paid no later than December 31 of the year following the year in which the
expense was incurred, (c) the amount of expenses reimbursed in one year will not
affect the amount eligible for reimbursement in any subsequent year, and (d) the
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.
 
4.6 Certain Offsets.  The Company shall reduce Executive’s Severance Benefits,
in whole or in part, by any other severance benefits, pay in lieu of notice, or
other similar benefits payable to Executive by the Company that become payable
in connection with Executive’s termination of employment, including but not
limited to any payments that are owed pursuant to (i) any applicable legal
requirement, including, without limitation, the Worker Adjustment and Retraining
Notification Act (the “WARN Act”), or (ii) any Company policy or practice
providing for Executive to remain on the payroll for a limited period of time
after being given notice of the termination of Executive’s employment.  The
termination payments and benefits provided under this Agreement are intended to
satisfy, in whole or in part, any and all statutory obligations that may arise
out of Executive’s termination of employment.  In the Company’s sole discretion,
such reductions may be applied on a retroactive basis, with severance benefits
previously paid being recharacterized as payments pursuant to the Company’s
statutory obligation.  If Executive is indebted to the Company at his or her
termination date, the Company reserves the right to offset any severance
payments under the Plan by the amount of such indebtedness.
 


 
 
-8-

--------------------------------------------------------------------------------

 


 
4.7 Excess Parachute Payments.
 
(a) If any payment or benefit that Executive would be entitled to receive
pursuant to this Agreement or otherwise in connection with a Change of Control
from the Company or otherwise (collectively, the “Acquisition Payments”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to be
determined, before any amounts of the Acquisition Payments are paid to
Executive, which of the following two alternative forms of payment shall be paid
to Executive: (i) payment in full of the entire amount of the Acquisition
Payments (a “Full Payment”), or (ii) payment of only a part of the Acquisition
Payments so that Executive receives the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”).  The determination shall be
made as follows:
 
(i) A Full Payment shall be made if payment of all of the Acquisition Payments,
plus an additional payment from the Company not to exceed $1,000,000 (such
additional amount, a “Gross-Up Payment”), less all ordinary income and
employment taxes and the Excise Tax imposed on the Acquisition Payments and the
Gross-Up Payment, is greater than the Reduced Payment.
 
(1)  
If the Full Payment is made, the Company shall pay, and Executive shall be
entitled to receive, the Gross-Up from the Company in an amount equal to (A) the
Excise Tax on the Acquisition Payments, (B) any interest or penalties imposed on
Executive with respect to the Excise Tax on the Acquisition Payments, and (C) an
additional amount sufficient to pay the Excise Tax and the federal and state
income and employment taxes arising from the payments made by the Company to
Executive pursuant to (A), (B) and (C).

 
(2)  
For purposes of determining the amount of the Gross-Up Payment, Executive shall
be deemed to have: (A) paid federal income taxes at the highest marginal rate of
federal income and employment taxation for the calendar year in which the
Gross-Up Payment is to be made, and (B) paid applicable state and local income
taxes at the highest rate of taxation for the calendar year in which the
Gross-Up Payment is to be made, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

 
(3)  
Except as expressly provided herein, Executive shall not be entitled to any
additional payments or other indemnity arrangements in connection with the
Acquisition Payments or the Gross-Up Payment.

 
(ii) A Reduced Payment shall be made in the event that the Full Payment, after
the imposition of the Excise Tax, is less than or equal to the Reduced
Payment.  If a Reduced Payment is made, Executive shall have no rights to any
additional payments and/or benefits constituting the Acquisition Payments beyond
the amount of the Reduced Payment.  The reduction in the Acquisition Payments
shall occur in the following order: (1) reduction of cash payments; (2)
cancellation of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits paid to Executive.  Within any such category of payments and
benefits (that is, (1), (2), (3) or (4)), a reduction shall occur first with
respect to amounts that are not “deferred compensation” within the meaning of
Section 409A and then with respect to amounts that are.  In the event that
acceleration of compensation from Executive’s equity awards is to be reduced,
such acceleration of vesting shall be canceled in the reverse order of the date
of grant.
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
(b) The independent professional firm engaged by the Company for general tax
audit purposes as of the day prior to the effective date of the Change of
Control shall make all determinations required to be made under this Section
4.7.  If the independent professional firm so engaged by the Company is serving
as an advisor, accountant or auditor for the individual, entity or group
affecting the Change of Control, the Company shall appoint a nationally
recognized professional firm to make the determinations required hereunder.  The
Company shall bear all expenses with respect to the determinations by such firm
required to be made hereunder.
 
(c) The firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive not later than thirty (30) calendar days after the date on which
Executive’s right to the Acquisition Payments is triggered (if requested at that
time by the Company or Executive) or such other time as reasonably requested by
the Company or Executive.  Any good faith determinations of the firm made
hereunder shall be final, binding and conclusive upon the Company and Executive.
 
(i) If the firm determines that no Excise Tax is payable with respect to the
Acquisition Payments, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to the
Acquisition Payments.
 
(ii) If the firm determines that an Excise Tax is payable with respect to the
Acquisition Payments and that a Gross-Up Payment is due to Executive, the
Company shall pay the Gross-Up Payment not later than thirty (30) days after the
date on which Executive remits the Excise Tax to the appropriate taxing
authorities.
 
(d) If the Excise Tax is subsequently determined to be less than the amount
taken into account under this Section 4.7 (including by reason of any payment
the existence or amount of which cannot be determined at the time the firm makes
its calculations), Executive shall repay to the Company (within thirty (30) days
following the time at which the amount of such reduction in Excise Tax is
finally determined) the portion of the Gross-Up Payment attributable to such
reduction plus the portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income tax imposed on the Gross-Up Payment
being repaid by Executive (if such repayment results in a reduction in Excise
Tax and/or a federal, state or local income tax deduction) plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code.
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
(e) If the Excise Tax is subsequently determined to exceed the amount taken into
account under this Section 4.7 (including by reason of any payment the existence
or amount of which cannot be determined at the time the firm makes its
calculations), the Company shall make an additional Gross-Up Payment in respect
of such excess within thirty (30) days following the time at which the amount of
such excess is finally determined in accordance with the principles set forth in
this Section 4.7.
 
4.8 Clawback.  Notwithstanding any provision in this Agreement to the contrary,
any portion of the payments and benefits provided under this Agreement, as well
as any other payments and benefits which the Employee receives pursuant to a
Company plan or other arrangement, shall be subject to a clawback to the extent
necessary to comply with the requirements of the Dodd-Frank Wall Street Reform
and Consumer Protection Act or any Securities and Exchange Commission rule.
 
5. Release. As a condition of receiving the Severance Benefits and/or the Change
of Control Benefits under this Agreement to which Executive would not otherwise
be entitled, Executive shall execute, and allow to become effective, a release
substantially in the form attached hereto as Exhibit A (the “Release”) (the
Company shall determine the actual form of Release to be provided by Executive)
not later than thirty (30) days following (a) Executive’s Separation from
Service in the case of the Severance Benefits and (b) the Change of Control in
the case of the Change of Control Benefits.  Unless the Release is timely
executed by Executive, delivered to the Company, and becomes effective within
the required period (the date on which the Release becomes effective, the
“Release Date”, which date shall in no event be later than February 28 of the
year following the year in which the applicable event occurs), Executive shall
not receive any of the Severance Benefits and/or the Change of Control Benefits
provided for under this Agreement.  Any lump sum payments owed to Executive
other than in respect of the Special Severance Payment (which shall instead
follow the payment timing rules in Section 4.1(c)(iv) above) shall be paid
within ten (10) business days following the Release Date, but in no event later
than March 15 of the year following the year in which applicable event occurs.
 
6. General Provisions.
 
6.1 Notices.  Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including, personal
delivery, email and facsimile transmission), delivery by express delivery
service (e.g. Federal Express), or the third day after mailing by first class
mail, to the Company at its primary office location and to Executive at his
address as listed on the Company payroll (which address may be changed by either
party by written notice).
 
6.2 Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the intent of the parties insofar as possible.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
6.3 Waiver.  If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
 
6.4 Entire Agreement.  This Agreement, including its exhibits, constitutes the
entire agreement between Executive and the Company regarding the subject matter
hereof.  As of the Effective Date, this Agreement supersedes and replaces any
and all other agreements, promises, or representations, written or otherwise,
between Executive and the Company with regard to this subject matter, including
the Existing Agreement.  This Agreement is entered into without reliance on any
agreement, promise, or representation, other than those expressly contained or
incorporated herein, and, except for those changes expressly reserved to the
Company’s or Board’s discretion in this Agreement, the terms of this Agreement
cannot be modified or amended except in a writing signed by Executive and a duly
authorized officer of the Company which is approved by the Board.
 
6.5 Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.  Signatures
transmitted via facsimile shall be deemed the equivalent of originals.
 
6.6 Headings and Construction.  The headings of the sections hereof are inserted
for convenience only and shall not be deemed to constitute a part hereof or to
affect the meaning thereof.  For purposes of construction of this Agreement, any
ambiguities shall not be construed against either party as the drafter.
 
6.7 Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company.
 
6.8 Attorney Fees.  If either party hereto brings any action to enforce his or
its rights hereunder, the prevailing party in any such action shall be entitled
to recover his or its reasonable attorneys’ fees and costs incurred in
connection with such action.
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
6.9 Arbitration. To provide a mechanism for rapid and economical dispute
resolution, Executive and the Company agree that any and all disputes, claims,
or causes of action, in law or equity, arising from or relating to this
Agreement (including the Release) or its enforcement, performance, breach, or
interpretation, or arising from or relating to Executive’s employment with the
Company or the termination of Executive’s employment with the Company, will be
resolved, to the fullest extent permitted by law, by final, binding, and
confidential arbitration held in Duval County, Florida and conducted by JAMS,
Inc. (“JAMS”), under its then-applicable Rules and Procedures.  By agreeing to
this arbitration procedure, both Executive and the Company waive the right to
resolve any such dispute through a trial by jury or judge or by administrative
proceeding.  Executive will have the right to be represented by legal counsel at
any arbitration proceeding at his expense.  The arbitrator shall:  (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be available under applicable law in a
court proceeding; and (b) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based.  The Company shall bear all fees
for the arbitration, except for any attorneys’ fees or costs associated with
Executive’s personal representation.  The arbitrator, and not a court, shall
also be authorized to determine whether the provisions of this paragraph apply
to a dispute, controversy or claim sought to be resolved in accordance with
these arbitration procedures.  Notwithstanding the provisions of this paragraph,
the parties are not prohibited from seeking injunctive relief in a court of
appropriate jurisdiction to prevent irreparable harm on any basis, pending the
outcome of arbitration.  Any awards or orders in such arbitrations may be
entered and enforced as judgments in the federal and the state courts of any
competent jurisdiction.
 
6.10 Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the law of the State of
Florida without regard to conflicts of laws principles.
 
6.11 Termination of this Agreement.  This Agreement will terminate automatically
upon a Change of Control, subject to the satisfaction of the obligations of the
Company, or any successor thereto, to pay the benefits and payments to which
Executive is entitled to under this Agreement as a result of such Change of
Control.
 
6.12 Exhibits.
 
         Exhibit A – Release Agreement
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Employment Agreement
effective as of the Effective Date written above.
 
Web.com Group, Inc.
 
By:
/s/ Hugh M. Durden
   
Chairman, Compensation Committee
   
of the Board of Directors
             
By:
/s/ David Brown
   
David Brown
   
Chief Executive Officer
 

 
 
 
 

--------------------------------------------------------------------------------

 

 


EXHIBIT A
 
Release Agreement
 
I understand that my employment with Web.com Group, Inc. (the “Company”)
terminated effective ___________, _____ (the “Separation Date”).  The Company
has agreed that if I choose to sign this Release Agreement (“Release”), the
Company will provide me certain severance benefits (minus the standard
withholdings and deductions) pursuant to the terms of the Employment Agreement
(the “Agreement”) entered into and effective as of ___________ ___, ____,
between myself and the Company, and any agreements incorporated therein by
reference.  I understand that I am not entitled to such severance benefits
unless I sign this Release and allow it to become effective.  I understand that,
regardless of whether I sign this Release, the Company will pay me all of my
accrued salary and vacation through the Separation Date, to which I am entitled
by law.
 
I also confirm my obligations set forth in Section 3 of the
Agreement.  Specifically, I agree that in the two (2) year period immediately
following the date on which I cease to be employed by the Company, for any
reason, I will not, whether directly or indirectly, personally or through
others: (a) encourage, induce, attempt to induce, solicit or attempt to solicit
any employee of the Company or any of the Company’s subsidiaries to leave his or
her employment with the Company or any of the Company’s subsidiaries, (b)
encourage, induce, attempt to induce, solicit or attempt to solicit any customer
of the Company or any of the Company’s subsidiaries to reduce or terminate its
customer relationship with the Company, or (c) be or become an officer,
director, stockholder, owner, co-owner, affiliate, partner, promoter, employee,
agent, representative, designer, consultant, advisor, manager, licensor,
sublicensor, licensee or sublicensee of, for or to, or otherwise be or become
associated with or acquire or hold (of record, beneficially or otherwise) any
direct or indirect interest in, any entity that engages directly or indirectly
in competition with the Company; provided, however, that I may, without
violating this paragraph, provide services to a business division of a competing
entity if such business division does not compete with the Company and my
services to the competing entity are limited to such business division, and
provided further, that I may own, as a passive investor, an equity interest of
any competing entity, so long as my holdings in such entity do not in the
aggregate constitute more than 1% of the voting stock of such entity.  I
acknowledge that, due to the nature of the Company’s business and the products
and services provided by the Company, it is possible to compete with the Company
from any location within the world, and I acknowledge and agree that it is thus
impossible to identify or otherwise limit the geographic scope of this agreement
and that it is reasonable for the restrictions contained herein to apply on a
worldwide basis.
 
In consideration for the severance benefits I am receiving under the Agreement,
I hereby generally and completely release the Company and its officers,
directors, agents, attorneys, employees, shareholders, parents, subsidiaries,
and affiliates from any and all claims, liabilities, demands, causes of action,
attorneys’ fees, damages, or obligations of every kind and nature, whether they
are now known or unknown, arising at any time prior to or on the date I sign
this Release.  This general release includes, but is not limited to: (a) all
claims arising out of or in any way related to my employment with the Company or
the termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing (including, but not limited to, any claims based on or arising
from the Agreement); (d) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(e) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended), and the California Fair Employment and
Housing Act (as amended).  Notwithstanding the release in the preceding
sentence, I am not releasing any right of indemnification I may have in my
capacity as an employee, officer and/or director of the Company pursuant to any
express indemnification agreement or otherwise, nor am I releasing any rights I
may have as an owner and/or holder of the Company’s common stock and stock
options.  Excluded from this Release are any claims which cannot be waived by
law.  I am waiving, however, my right to any monetary recovery should any
agency, such as the EEOC, pursue any claims on my behalf.
 
 
 
 

--------------------------------------------------------------------------------

 
 
In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”
 
If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”).  I also acknowledge that the consideration given for the
waiver in the above paragraphs is in addition to anything of value to which I
was already entitled.  I have been advised by this writing, as required by the
ADEA that:  (a) my waiver and release do not apply to any claims that may arise
after the date that I sign this Release; (b) I should consult with an attorney
prior to signing this Release (although I may choose voluntarily not to do so);
(c) I have twenty-one (21) days within which to consider this Release (although
I may choose voluntarily to sign this Release earlier); (d) I have seven (7)
days following the date that I sign this Release to revoke the Release by
providing written notice of revocation to the Company’s Board of Directors; and
(e) this Release will not be effective until the eighth day after this Release
has been signed by me.
 
I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.
 
Understood and Agreed:


David L. Brown



                           
Dated:
        


